Citation Nr: 1523203	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder, to include temporomandibular joint disorder (TMJ) and chronic jaw pain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to an increased rating for psychiatric disability
has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and 38 C.F.R. § 3.159 (2014), VA has certain duties to notify and assist a veteran in substantiating a claim. 

The United States Court of Appeals for Veteran's Claims (Court) has held that in applications to reopen previously denied claims by the submission of new and material evidence, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The notice letter must define "new and material evidence."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In an April 2005 rating decision by the RO in Roanoke, Virginia, the Veteran was denied benefits pursuant to 38 U.S.C.A. § 1151 (West 2014), for TMJ with chronic jaw pain, the result of multi-tooth extraction.  The Veteran filed a timely notice of disagreement (NOD) with that decision and on February 2, 2006, the RO in Roanoke issued a statement of the case (SOC) which affirmed the April 2005 denial of benefits under section 1151.  Thereafter, the Veteran did not file a formal appeal to the Board.  Rather, in a letter dated February 23, 2006, the Veteran clearly indicated his desire to withdraw his appeal of the denial of benefits for TMJ under section 1151.  Thus, the rating decision denying those benefits became final.  38 C.F.R. §§ 20.200, 20.302 (2014).

In October 2011, the Veteran's representative submitted a claim for an increased disability rating for service-connected depression and service connection for a dental condition, the result of the extraction of 12 teeth by a VA medical center.  In a letter dated November 17, 2011, the RO in Atlanta, Georgia, informed the Veteran of the evidence necessary to substantiate a service connection claim for a "dental condition (twelve teeth removed)."  However, that notice did not address the specific issue of TMJ or jaw pain, secondary to tooth extraction by VA.  Further, that notice did not address the prior bases for denial of that disability, nor did it define "new and material evidence." 

Thereafter, in a 2011 letter, the Veteran clarified his claim, stating that the claim was for two separate issues: major depression, the result of tooth extraction by VA, and a dental condition, the result of tooth extraction by VA.  In a February 13, 2012, Rating Decision, the RO in Atlanta denied the Veteran's claim for a dental condition.  In the accompanying letter, the RO explained that service connection could not be granted because the evidence does not show an event, disease or injury in service, and a link between the condition and service could not be found.  

On February 15, 2012, the Veteran submitted a NOD in which he disagreed with the denial of benefits for a dental condition, and clarified that he was applying for depression, the result of missing teeth, and a dental condition to specifically include TMJ and chronic jaw pain, the result of tooth extraction by VA.  In an April 2012 letter, the Veteran was informed of the mechanics of the appeal process.  That letter did not address new and material evidence, or what would be required to reopen such a claim.  

On May 14, 2013, the RO issued an SOC which addressed the question of whether new and material evidence had been submitted, and affirmed the denial of entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  The Veteran subsequently filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) and the case was certified to the Board for adjudication.

In the present case, the Veteran was not provided with appropriate due process notice prior to the unfavorable adjudication in February 2012.  Further, the RO did not take steps to "cure" the defect by issuing a correct notice letter prior to readjudicating the claim on the basis of reopening the claim due to new and material evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-378.   Thus, the Board finds that a remand is necessary so that the Veteran may be afforded proper notice with regard to reopening his claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a dental condition, to include TMJ and chronic jaw pain.  

Additionally, in his May 2013 VA Form 9, the Veteran asserted that he continued to receive treatment for the issue on appeal through at least April 2013.  Therefore, on remand, the AOJ should take steps to ensure that all medical evidence has been associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran with corrective 38 U.S.C.A. § 5013(a) notice with regard to his claim reopen a previously denied claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder, to include temporomandibular joint disorder and chronic jaw pain.  

2. Furnish to the Veteran and his representative a letter requesting that the Veteran provide any information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claim that is not currently of record.   Thereafter, the AOJ should make all reasonable efforts to obtain any records the Veteran identifies and authorizes VA to obtain on his behalf.  

3. Thereafter, the AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

